Citation Nr: 0836339	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder.  

2.  Entitlement to a permanent and total rating for non-
service connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to July 1981.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board of Veterans' Appeals (Board) in a March 2008 
decision reopened the veteran's claim for service connection 
for a bilateral elbow disorder and remanded the veteran's 
claims to afford him VA examinations.  


FINDING OF FACT

The veteran failed to report of his scheduled VA examinations 
without good cause.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral elbow disorder is 
denied as the veteran failed to report for VA examination 
without good cause.  38 C.F.R. § 3.655 (2007).  

2.  A permanent and total rating for non-service connected 
pension purposes is denied as the veteran failed to report 
for VA examination without good cause.  38 C.F.R. § 3.655 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2007).  

The claims folder reveals the veteran was scheduled for VA 
examinations as follows:

VA examination by QTC for pension April 2, 2003, 
correspondence notifying the veteran was sent to his address 
of record.  

VA general medical, joint and bone examinations for December 
2004.  The veteran's representative called on January 12, 
2005 and requested his VA examinations re-scheduled for that 
date be re-scheduled.  

VA examinations general medical and joints were scheduled for 
February 2005 and March 2005.  The veteran failed to report.  

The Board remanded the veteran's claims in March 2008 to give 
him another opportunity to appear for a VA examination.  

A March 2008 letter to the veteran reveals he was scheduled 
for an evaluation on March 27, 2008.  He was asked to call 
prior to that date to avoid having his claim returned.  The 
veteran did not respond.  An April 2008 letter was sent to 
the veteran again scheduling him for a VA examination on May 
7, 2008.  The veteran was asked to call before the date 
scheduled for his VA examination.  The veteran did not call 
and did not report for the scheduled examinations.  The 
letters to the veteran informing him of the scheduled VA 
examinations were sent to his address of record and were not 
returned as undeliverable.  

There have been no communications from the veteran since his 
December 2004 substantive appeal was submitted.  The only 
communication from his representative was the January 2005 
request to reschedule.  In the February 2008 presentation of 
his representative, no assertions were made that the veteran 
had good cause for his failure to appear.  

Consequently, the veteran's reopened claim for service 
connection for a bilateral elbow disorder and non-service 
connected pension must be denied.  38 C.F.R. § 3.655 
(b)(2007).  The regulations are clear that only original 
claims for compensation are to be rated on the evidence of 
record when the veteran fails to appear for VA examination 
without good cause.  The claims currently before the Board 
are a reopened claim and a claim not for compensation but for 
pension benefits.  Therefore, the claim for service 
connection for a bilateral elbow disorder and entitlement to 
a permanent and total rating for non-service connected 
pension purposes are denied.  


ORDER

Service connection for a bilateral elbow disorder is denied.  

Entitlement to a permanent and total rating for non-service 
connected pension purposes is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


